DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, “FDA compliant…food product”, unclear how one claims this since FDA compliant are constantly changing. Furthermore applicant should claim what the elements are made from to provide clear claims.
Claim 15, “entire claim”, unclear how this is possible with what is claimed in claim 14? How does one move the rotating seal body along the shaft when “the rotating seal body is coupled for rotation with the shaft by a pin through the shaft, the pin being housed in at least one axially elongated opening in the rotating seal body along?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 11-12, 16 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunson et al (US. 6193409B1).
Brunson discloses a rotary shaft seal assembly comprising a shaft (e.g. 54) rotatable about an axis, the shaft penetrating a containment wall defining interior and exterior portions of the shaft (figures 4-5B), a first face seal surface (e.g. end surface of 64 attached and/or connected to 68) provided along an exterior of the containment wall (e.g. figures 4-5B), a rotating seal body (e.g. 62) fixed with the shaft at the exterior portion thereof, the rotating seal body having a radially inner portion sealed against the shaft (e.g. figure 5B shows this), the rotating seal body further having a second face seal surface (e.g. end surface of 62 that contacts the end surface of 64) axially facing and registered with the first face seal surface, the rotating seal body is slidable between at least two positions via a linkage (e.g. see linkage between the rotating seal body and other elements) along the exterior portion of the shaft, including a sealing position in which the first and second face seal surfaces are axially pressed together (e.g. figure 5B), and a cleaning position in which the first and second face seal surfaces are axially separated, the cleaning position providing the rotary shaft seal with a cleaning configuration (e.g. read entire document) that allows complete penetration of the first and second face seal surfaces by a cleaning solution, without disassembly of the rotary shaft seal (e.g. figure 5A). The figure 5A shows that the rotary shaft seal assembly is spaced apart and is in clearing position and the cleaning position defining a spacing distance. The linkage is coupled to axially move the rotating seal body along the shaft (the rotating seal body is moved along the shaft). The non-rotating face seal surface is a metallic surface provided by a separate plate or disc secured and sealed to the containment wall (e.g. see entire document).
Regarding claim 3: The first face seal surface (e.g. the end face of 64) is provided by a separate plate or disc secured and sealed to the containment wall (e.g. 68).
Regarding claim 4: The first face seal surface is spaced radially from the shaft so as to make no contact therewith (e.g. that is the case since 64 is a stationary element).
Regarding claim 5: The first and second face seal surfaces are FDA compliant for contact with food product (e.g. see background of invention).
Regarding claim 8: A powered actuator coupled to the rotating seal body such that movement of the powered actuator is configured to drive the movement of the rotating seal body between the sealing and cleaning positions (this is the case since one uses either a human or person power or a machine power to provide axial movement, figure 5A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Brunson another embodiment (figure 8).
Brunson discloses the invention as claimed above (figures 4-5B) but fails to disclose a frame configured to support the rotating seal body for axial movement along the shaft, the frame further supporting a lever coupled to the rotating seal body and configured to drive axial movement thereof in response to pivoting of the level on the frame. Brunson discloses that axial movement can be performed by a lever that is attached to frame (figure 8). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the rotating seal body of embodiment in figures 4-5B of Brunson to have frame and lever as taught Brunson in embodiment of figure 8, to provide easy axial movement of the rotational seal body (e.g. inherent do to lever that is able to move the rotating seal body instead of hand of a person or another tool that is used by a hand of a person).
Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson.
Brunson discloses the claimed invention except the first spacing distance is at least 0.05 inch and less than 0.25 inches or at least 0.09 inch and not more than 0.1 inch. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first spacing distance be in the range claimed by claims 6-7, as a matter of design choice. Furthermore more a particular spacing would be considered predictable result, since one would chose spacing depending what is being cleaned or what cleans the shaft seal (when one uses air jets then less clearance or spacing is required, when one uses water or steam one may require larger clearance or spacing then air and finally when one uses brush or a scrubbing element one may require a greater clearance or spacing than previous clearances or spacings).
Claim 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Day et al (e.g. US 4199155).
Brunson discloses the invention as claimed above but fails to disclose the powered actuator is coupled to the rotating seal body through a linkage, and wherein disconnection between the powered actuator and the linkage enables additional range of movement of the linkage to move the rotating seal body to an inspection position in which the first and second face seal surfaces are axially separated further than the cleaning position. Day discloses that a sealing body or a sealing member is provided with power actuator (16 and/or 13) that provides movement that are large that is would provide inspection of the sealing body or the sealing member and the linkage having a pin that connects to the sealing member to a frame or another element. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the power actuator of Brunson to be connected to linkages as taught by Day, to provide large movement which helps inspect the sealing assembly or sealing body or sealing member (e.g. see entire document of Day).
Brunson discloses the claimed invention except the inspection distance is separated by over 0.5 inch. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first spacing distance be in the range claimed by claim 10, as a matter of design choice and one must moves the seal so that a person or element can view the sealing bodies. 
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Scott (US. 5171023).
Brunson disclose the invention as claimed above but fail to disclose the rotating seal body is coupled for rotation with the shaft by a pin through the shaft, the pin being housed in at least one axially elongated opening in the rotating seal body along, the powered actuator coupled to drive the linkage. Scott discloses shaft (15), a member (13) attached to the shaft, pins (30), a rotating seal body (12), the pin couples the shaft and the member to the rotating seal body for rotation with shaft. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the rotating shaft seal of Brunson to have pins and slots as taught by Scott, to provide proper rotation of the sealing member with the shaft (e.g. see description of pins and slots in Scott).
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Auber et al  (GB 2300028A).
Brunson disclose the invention as claimed above but fail to disclose the rotating seal body is coupled for rotation with the shaft by a pin through the shaft, the pin being housed in at least one axially elongated opening in the rotating seal body along, the powered actuator coupled to drive the linkage. Auber discloses shaft or sleeve (11), a member (10) attached to the shaft, pins (12), the member is a rotating seal body (10), the pin couples the shaft and the member to the rotating seal body for rotation with shaft and the pins extend through the shaft or sleeve. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the rotating shaft seal of Brunson to have pins and slots as taught by Auber, to provide proper rotation and mounting of the rotating seal member with the shaft or sleeve (e.g. see description of 12).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brunson in view of Scott et al (US. 5171023).
Brunson discloses the invention as claimed above but fails to disclose the rotating seal body including the rotating face seal surface is a plastic body encircling the shaft. Scott discloses that the rotating element is made of plastic body (e.g. 12). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the rotating seal body of Brunson to be formed of plastic as taught by Scott, to reduce friction (e.g. see material in Scott).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675